                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    DONALD LOSTON                                      CRIMINAL ACTION

    VERSUS                                                     NO. 17-4842

    BURL CAIN                                             SECTION “R” (3)



                          ORDER AND REASONS

       Before the Court is defendant Donald Loston’s motion to allow him to

proceed in forma pauperis on appeal. 1 Because Loston’s arguments lack

good faith, the Court denies the motion.


I.     BACKGROUND

       Loston is a state prisoner incarcerated at the Raymond Laborde

Correctional Center in Louisiana. 2 On July 15 and 16, 2013, Loston was tried

before a jury and found guilty of armed robbery. 3 He was sentenced to fifty

years at hard labor without the benefit of probation, parole or suspension of

sentence.4




1      R. Doc. 17.
2      Id. at 1.
3      R. Doc. 10 at 1.
4      Id. at 2.
      On June 6, 2017, Loston filed a petition for habeas corpus under 28

U.S.C. § 2254.5 He asserted the following claims: (1) constructive denial of

counsel; (2) appointed counsel had a conflict of interest; (3) ineffective

assistance of counsel for failure to challenge the jury venire; (4) ineffective

assistance of counsel for failure secure an expert witness; (5) ineffective

assistance of counsel for failure to adequately investigate or provide

meaningful adversarial testing; and (6) insufficient evidence supported his

armed robbery conviction. 6 The Court referred the matter to Magistrate

Judge Daniel Knowles, who issued a Report and Recommendation.7

Magistrate Judge Knowles determined that Loston’s claims were meritless

and recommended that the petition be dismissed with prejudice. 8 On August

2, 2018, the Court adopted the Report and Recommendation as its opinion

and dismissed Loston’s petition with prejudice.9 Loston appealed the Court’s

decision on August 31, 2018.10 He now seeks to proceed in forma pauperis

on appeal.11




5     R. Doc. 3.
6     Id. at 6-12.
7     R. Doc. 10.
8     Id. at 39.
9     R. Doc. 14.
10    R. Doc. 16.
11    R. Doc. 17.
                                      2
II.   LEGAL STANDARD

      A claimant may proceed with an appeal in forma pauperis if he meets

three requirements.     First, the claimant must submit “an affidavit that

includes a statement . . . that [he] is unable to pay such fees or give security

therefor.” 28 U.S.C. § 1915(a)(1). Based on this information, the district

court must determine whether the costs of appeal would cause an undue

financial hardship. See Prows v. Kastner, 842 F.2d 138, 140 (5th Cir. 1998).

Second, the claimant must provide the court with an affidavit that “states the

issues that the party intends to present on appeal.”         Fed. R. App. P.

24(a)(1)(C); accord 28 U.S.C. § 1915(a)(1) (“Such affidavit shall state the

nature of the . . . appeal and affiant’s belief that the person is entitled to

redress.”). Third, the claimant’s appeal must be “taken in good faith.” 28

U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(4)(B). “Good faith is demonstrated

when a party seeks appellate review of any issue ‘not frivolous.’” Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983) (citing Coppedge v. United States,

369 U.S. 438, 445 (1962)). Good faith “does not require that probable

success be shown,” but rather “is limited to whether the appeal involves legal

points arguable on their merits (and therefore not frivolous).” United States

v. Arroyo-Jurado, 477 F. App’x 150, 151 (5th Cir. 2012). “A complaint is

frivolous if it lacks an arguable basis either in law or in fact.” Kingery v.


                                       3
Hale, 73 F. App’x 755 (5th Cir. 2003) (citing Denton v. Hernandez, 504 U.S.

25, 31-33 (1992)).



III. DISCUSSION

      Loston’s motion to proceed in forma pauperis suggests that he is

unable to pay the fees related to his appeal. The motion and supporting

documentation indicate that Loston’s current inmate balance is $4.52, and

he has no other assets. 12 Loston’s motion must nevertheless be denied

because his appeal is not taken in good faith.

      Loston appeals the Court’s dismissal on five grounds: (1) constructive

denial of counsel; (2) appointed counsel had a conflict of interest; (3)

ineffective assistance of counsel in that counsel had failed to challenge the

jury venire on equal protection grounds; (4) ineffective assistance of counsel

in that counsel failed to retain an expert witness or subject the prosecution’s

case to meaningful adversarial investigation, (5) the state failed to meet its

burden of proof in his armed robbery conviction. 13 All of these grounds for

appeal merely reiterate claims that Loston presented in his original petition,

which the Court dismissed as meritless. 14 These claims lack an arguable


12    R. Doc. 17 at 2.
13    R. Doc. 16 at 5-12.
14    R. Doc. 14.
                                      4
basis in either law or fact, as explained in the Court’s order adopting the

Magistrate Judge’s Report and Recommendation. 15          They are therefore

frivolous and not in good faith.

      To the extent that Loston’s third ground for appeal differs from the

third ground of his original petition for habeas corpus, because he has now

alleged an equal protection violation, the claim is frivolous. Petitioners

cannot raise issues for the first time on appeal to the Fifth Circuit unless

failure to consider them would result in manifest injustice. See Lawson v.

Moore, No. 95-60090, 1995 WL 450114, at *1 (5th Cir. Jun. 30, 1995)

(quoting Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991)). Refusal

to consider this new claim will not result in manifest injustice because Loston

does not allege any facts indicating that the jury venire was discriminatory

or that his right to equal protection was violated. 16 Moreover, because

Loston does not specify which race was under-represented, nor provide any

information about the racial makeup of the jury venire as compared to the

racial makeup of the community, his equal protection claim has no arguable

basis in fact, and is thus meritless. 17




15    See id.
16    R. Doc. 16 at 9-10.
17    Id.
                                           5
IV.   CONCLUSION

      For the foregoing reasons, petitioner’s motion for leave to appeal in

forma pauperis is DENIED.



       New Orleans, Louisiana, this _____
                                     5th day of December, 2018.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                    6
